MEMORANDUM **
Danney R. Land appeals pro se the district court’s summary judgment in favor of the United States in Land’s action eontest*608ing the Internal Revenue Service’s levy to collect penalties assessed against him under 26 U.S.C. § 6702 for filing frivolous income tax returns.
The district court correctly determined that Land failed to raise a genuine issue as to any material fact, that he was liable for the penalties assessed against him, Hudson v. United States, 766 F.2d 1288, 1291 (9th Cir.1985), and that the Internal Revenue Service Appeals Office properly relied upon the Forms 4340 to determine that all requirements to proceed with a levy had been satisfied, Hansen v. United States, 7 F.3d 137, 138 (9th Cir.1993). Land’s remaining arguments lack merit. Accordingly, the district court correctly granted the United States’ summary judgment motion.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.